DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restriction
As a reminder, Applicant elected without traverse of Group I, claims 1-12; and species B, the species of Figs. 2A-2B, in the reply filed on 2/22/2021.
As stated in the office action mailed March 18, 2021, Claims 5, and 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/2021.
For reference; the unelected Inventions are:
Group II, claim(s) 13-16, drawn to a method of making at least one polymeric feature on a porous membrane; and
Group III, claim(s) 17-20, drawn to a membrane pack.
The unelected species are as follows:
1. Species A: The species of Figs. 1 & 5A;
3. Species C: The species of Fig. 3;
4. Species D: The species of Fig. 4;
5. Species E: The species of Fig. 5B & 6;
6. Species F: The species of Fig. 7; and
7. Species G: The species of Fig. 8A-8B.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 9/08/2022. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Claim Objections
Claim(s) 22 is/are objected to because of the following informalities:
Claim 22 is a new claim containing new limitations. For examination, Claim 22 filed 12/02/2022 has been interpreted as a new claim. The limitation of claim 22, filed 11/04/2021, are considered canceled.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3-4, 7, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP - 2786798 by Koiwa et. al. (“Koiwa”; per applicant provided copy in the IDS filed on 10/30/2018).
Regarding claim(s) 1, Koiwa teaches a porous membrane comprising (see Title):
a pleated porous membrane having pleats forming alternating peaks and valleys with opposing membrane walls interconnecting the alternating peaks and valleys of the pleats (see Fig. 1, annotated below) (see ¶ [0065] “In addition, in order to overlay the separation membranes 3 on each other in this way, a separation membrane 3 may be folded with the feed-side surface 31 facing inward as shown in Fig. 6, or two separation membranes 3 may be bonded to each other such that the feed-side surfaces 31 are opposed to each other. As described above, when the separation membrane 3 is folded, the channel material 41 is arranged at a location other than a crease and the vicinity thereof.”); and
at least one 3-dimensional injection molded (see ¶ [0203] “The channel material on the feed side is disposed on the separation membrane by fusion-bonding. … DSI (die slide injection) molding can be employed.”), polymeric (see ¶ [0023] “The channel material 4 on the feed side (the resin body constituting the channel material 4)”), feature (channel materials 4, 41, 42; & resin bodies 411,421, and 43-46); and
formed on and bonded to (see ¶ [0203] “The channel material on the feed side is disposed on the separation membrane by fusion-bonding.”) to a portion of at least one surface (31) of at least one of the opposing membrane walls (31) of the porous pleated membrane (see ¶ [0016] “The channel material 4 on the feed side is disposed on the feed-side surface 31 of the separation membrane 3.”),

    PNG
    media_image1.png
    592
    728
    media_image1.png
    Greyscale
wherein the at least one 3-dimensional injection molded polymeric feature comprises a structure:
formed of a polymer
that is injection molded (see ¶ [0203] “The channel material on the feed side is disposed on the separation membrane by fusion-bonding. Specific examples of the fusion-bonding include … DSI (die slide injection) molding can be employed.”)
on the surface of the opposing membrane walls (31) of the pleated porous membrane and
separating the opposing walls (31) of the pleats (see ¶ [0204] “When the channel material on the feed side is arranged by applying a melted resin, a method for applying the resin is not particularly limited as long as the channel material 4 can be arranged in a desired pattern in a band-shaped region on the feed-side surface 31”;
separates the opposing walls (31) of the pleats (see Figs. 5-6; and ¶ [0065] “In addition, in order to overlay the separation membranes 3 on each other in this way, a separation membrane 3 may be folded with the feed-side surface 31 facing inward as shown in Fig. 6, or two separation membranes 3 may be bonded to each other such that the feed-side surfaces 31 are opposed to each other. As described above, when the separation membrane 3 is folded, the channel material 41 is arranged at a location other than a crease and the vicinity thereof.”).
Regarding claim(s) 3 & 4, Koiwa teaches the porous membrane according to claim 1.
Koiwa further teaches wherein the at least one polymeric feature is bonded by a molecular inter-reaction between a first material of at least one polymeric feature (resin bodies 411, 421, or 43-46) and a second material of the porous membrane (see ¶ [0203] “The channel material on the feed side is disposed on the separation membrane by fusion-bonding. Specific examples of the fusion-bonding include thermal fusion. As a method of thermal fusion … DSI (die slide injection) molding can be employed.”); and
wherein the at least one polymeric feature is bonded at a melting temperature of a lowest melting constituent of the first material and/or the second material (see ¶ [0204] “When the channel material on the feed side is arranged by applying a melted resin, a method for applying the resin is not particularly limited as long as the channel material 4 can be arranged in a desired pattern in a band-shaped region on the feed-side surface 31”; and ¶ [0077] “The separation membrane 3, more specifically the substrate may be impregnated with a component of the channel material 5 on the permeate side. When the channel material 5 is located on the substrate side of the separation membrane, that is, on the permeate side of the separation membrane and the channel material 5 is heated from the substrate side by a hot-melt method, impregnation of the channel material 5 on the permeate side proceeds from the backside toward the front side of the separation membrane. Adhesion between the channel material and the substrate becomes firm as the impregnation proceeds, and therefore the channel material is hardly peeled off from the substrate even in pressurized filtration.”).
Regarding claim(s) 7, Koiwa teaches the porous membrane according to claim 1.
Koiwa further teaches wherein the at least one polymeric feature is porous (see ¶ [0042]-[0043] “For example, the channel material 4 may have a continuous morphology… A “continuous morphology” refers to a morphology of which a projected image of the channel material to the surface of the separation membrane is continuous. Examples of a member having such a morphology include… porous materials (porous film, etc.).”).
Regarding claim(s) 21, Koiwa teaches the porous membrane according to claim 1.
Koiwa further teaches wherein the at least one 3-dimensional injection molded polymeric feature has a cone shape, a bridge shape, a pyramid shape, a hexagon shape, or an hourglass shape (see Figs. 7A-7D, features 43-46; and ¶ [0047]-[0049] “As the shape of each resin body, a particle, a line, a hemisphere, a column (including a circular column, a prism, etc.), or a wall-like body is applied… Further, in a plane direction, each resin body may have a form such as a line (e.g., Fig. 3), a curve, an ellipsoid (including a true circle and an oval), or a polygon (triangle, rectangle, square, parallelogram, rhombus, or trapezoid) and an indeterminate shape.”, emphasis added; at least the triangle and prism read on the claimed cone and/or pyramid shape claimed).
Regarding claim(s) 22, Koiwa teaches the porous membrane according to claim 1.
Koiwa further teaches wherein the pleated porous membrane has a first surface and a second surface and wherein the polymeric features are bonded to a portion of both surfaces (see ¶ [0011] “Fig. 5 is a plan view showing a state in which channel materials on the feed side overlap one another in two separation membranes opposed to each other.”; and Fig. 5).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koiwa, in further in view of US Patent Application Publication No. 20050133441 by Charkoudian.
Regarding claim(s) 6, Koiwa teaches the porous membrane according to claim 1.
Koiwa is silent as to wherein the at least one polymeric feature and/or the porous membrane comprise a chromatographic media, such as the disclosed preferred embodiments of: polystyrene, Nafion (sulfonated tetrafluoroethylene based fluoropolymer-copolymer), or any charged species (cation or anion).
However, Charkoudian teaches a porous membrane (see Title) having a positive or negative charge (see ¶ [0073] “Suitable supplemental property modifying monomers are selected from the group consisting of positively or negatively charged ion containing monomers, monomers with affinity groups, or monomers with significant hydrophobic character.”) in order to provide a chromatography media (see ¶ [0002] “Porous media are useful in many separation and adsorption technologies, such as chromatography.”) with “a superior combination of properties, including heat stable biomolecule resistant adsorptive properties, resistance to strong alkaline solutions, and low levels of extractable matter” (see Abstract)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a chromatographic media as taught by Charkoudian in the porous membrane of Koiwa in order to provide a charged porous media that is heat stable biomolecule resistant adsorptive properties, resistance to strong alkaline solutions, and low levels of extractable matter. MPEP 2143.G.
Further, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the porous media of Koiwa, for another, a porous membrane comprising a chromatographic media as taught by Charkoudian, to yield the predictable results of an ion exchange membrane having heat stable biomolecule resistant adsorptive properties, resistance to strong alkaline solutions, and low levels of extractable matter; and ion exchange separation capabilities. MPEP § 2143.I.B.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 112(b) and 103 previously set forth.
New rejections under 35 U.S.C. § 102 & 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 7-9 with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered, but they are not persuasive. 
Regarding applicant argument that the prior art “fails to teach, suggest, or disclose at least the claim limitation that the 3-dimensional injection molded polymeric feature separates the opposing walls of the pleats”, see page 7, while the scope of claims are given their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art; it is improper to import into the claim construction claim limitations from the specification that are not part of the claimed invention. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. MPEP 2111 & 2111.01.II.
In the current case; the 3-dimensional injection molded polymeric features of Koiwa clearly separate the opposing walls of adjacent pleats, because the channel material separates the feed side membrane wall in order to for the feed side flow channel (see ¶ [001] “Fig. 5 is a plan view showing a state in which channel materials on the feed side overlap one another in two separation membranes opposed to each other.”; and Fig. 5).
Applicant argues that Koiwa appears to teach away from “a polymeric feature separating the opposing walls of the pleats”, because “Koiwa teaches that ‘when the separation membrane 3 is folded, the channel material 41 is arranged at a location other than a crease and the vicinity thereof’ Koiwa at ¶ [0065]” (see page 8, emphasis removed). (i.e. teaching away).  However, it has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a "teaching away" unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. MPEP § 2123.
In this case, Examiner finds neither discredit, nor destruction in the prior art reference, because the “crease and vicinity thereof” cited by the applicant is not where the pleats are separated by the polymeric feature in the prior art or in applicants disclosed invention (see instant application, Fig. 2A). The pleats must meet at their “crease” in order form a “pleated porous membrane” as claimed.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/A.O./ Examiner, Art Unit 1773 

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773